"-""----   ""   "---   "-"---"   .-------




                                                                                                               FILED
                                UNITED STATES DISTRICT COURT                                                   NOV - 1 2011
                                FOR THE DISTRICT OF COLUMBIA                                            Clerk, U.S. DistrIct & B
                                                                                                       Courts for the District o;~~~~~ra

    SHIRON BROWN,

                           Plaintiff,

           v.                                             Civil Action No.
                                                                                    11                 1~{J8

    WILLIAM TA YLOR,

                           Defendant.


                                        MEMORANDUM OPINION

           This matter is before the Court on plaintiff s application to proceed in forma pauperis and

    her pro se complaint. The Court will grant the application and dismiss the complaint.

           According to plaintiff, William Taylor kidnapped her on March 7, 2011. Compl. at 1-2.

    This individual and seven other men allegedly raped her repeatedly and impregnated her. Id at

    1; see id, Attach. Plaintiff sues "William Taylor and each man for 50,000.00 ... for pregnacies

    [sic] and punitive damages." Id at 2.1

           Federal district courts have jurisdiction in civil actions arising under the Constitution,

    laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts


                     Plaintiff also alleges that "[ a] Ms. Katherine Lanier" of the Metropolitan Police
    Department "kidnapped a Miss Hattie Peterson Jefferson[] on July 9th , 2011 from her horne,"
    Compl. at 2, held her hostage for several days during which Lanier and "a host of others" raped
    and tortured her. !d. at 3. Plaintiff states that Ms. Jefferson's "case needs to be investigated."
    Id Plaintiffs relationship to Ms. Jefferson is not clear, and it does not appear that plaintiff has
    standing to assert claims on Ms. Jefferson's behalf. Furthermore, the Court has no authority to
    initiate the investigation or prosecution of a crime. See United States v. Nixon, 418 U.S. 683,
    693 (1974) (acknowledging that the Executive Branch "has exclusive authority and absolute
    discretion to decide whether to prosecute a case"); Powell v. Katzenbach, 359 F.2d 234, 234-35
    (D.C. Cir. 1965) (per curiam), cert. denied, 384 U.S. 906 (1966) ("[T]he question of whether and
    when prosecution is to be instituted is within the discretion of the Attorney General. Mandamus
    will not lie to control the exercise of this discretion.").



N                                                                                                                                    3
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit

is between citizens of different states. See 28 U.S.C. § 1332(a). This complaint neither states a

federal claim nor establishes diversity of citizenship of the parties. Accordingly, the Court will

dismiss this action for lack of subject matter jurisdiction.

       An Order accompanies this Memorandum Opin·